DETAILED ACTION
Response to Amendment
The Amendment filed 24 February 2022 has been entered. Claims 1-30 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and nonstatutory double patenting rejection previously set forth in the Non-final Office Action mailed 24 November 2021.
Response to Arguments
Applicant’s arguments filed 24 February 2022 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
On page 12 of the Applicant’s Remarks, regarding the nonstatutory double patenting rejection, examiner acknowledges the Terminal Disclaimer has been filed and approved. Therefore, the nonstatutory double patenting rejection has been overcome and is withdrawn.
On pages 13-14 of the Applicant’s Remarks, regarding the amended language “virtual viewpoint” in amended independent Claims 1, 16, and 24, examiner notes that the Specification is completely silent as to a virtual viewpoint (see the 35 U.S.C. § 112(a) rejection below). Therefore, as best understood by the examiner, and in light of the Specification, the claimed “virtual viewpoint” will be reasonably interpreted to mean an apparent viewpoint of the camera (emphasis added). 
In light of this, Watanabe (WO 2011/030698 A1) does expressly disclose the claimed viewpoint of: Claim 1, “wherein the second image manipulation comprises manipulating the second portion of the provided captured image data to move a virtual viewpoint of the camera along a path of travel of the vehicle”; Claim 16, “wherein the second image manipulation comprises manipulating the second portion of the provided captured image data to move a virtual viewpoint of the camera along a path of travel of the vehicle” and “wherein the third image manipulation comprises manipulating the third portion of the provided captured image data to move the virtual viewpoint of the camera along the path of travel of the vehicle”; and Claim 24, “wherein the second image manipulation comprises manipulating the second portion of the provided captured image data to move a virtual viewpoint of the camera along a path of travel of the vehicle” and “wherein the third image manipulation comprises manipulating the third portion of the provided captured image data to move the virtual viewpoint of the camera along the path of travel  (see Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’) (the mirror-symmetric reshaping to the outer image portions recognized as the claimed moving an apparent viewpoint); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4; see also paragraphs [0063] and [0065], disclosing using a rear and a front view camera; see also paragraph [0072], further disclosing viewing point change) (see the 35 U.S.C. § 103 rejection below for complete citations).
The examiner’s rationale above applies equally as well to the remaining Claims 2-15, 17-23, and 25-30.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 14, 16, 22, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed “virtual viewpoint” in the application as filed (emphasis added). In the specification, paragraphs [0031], [0046], [0061], and [0078] disclose image manipulation that is configured to move an apparent viewpoint of the camera along the path of travel of the vehicle (emphasis added). However, an apparent viewpoint is a broader term than a virtual viewpoint (i.e., virtual viewpoint is a specific term of art, whereas apparent viewpoint is not), and the specification is completely silent as to a virtual viewpoint. Therefore, as best understood by the examiner, and in light of the Specification, the claimed “virtual viewpoint” will be reasonably interpreted to mean an apparent viewpoint of the camera (emphasis added).
Dependent Claims 2, 4-13, 15, 17-21, 23, 25, and 27-30 are also rejected because of the deficiencies of the parent claim(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe, WO 2011/030698 A1 (English Translation provided cited in PTO-892), hereby Watanabe, in view Ootsuka (DE 102010038825 A1) (English Translation provided cited in PTO-892), hereby Ootsuka, and in further view of Lu et al., WO 2011/014497 A1, hereby Lu.
Watanabe discloses the invention substantially as claimed. Regarding Claim 1, Watanabe discloses a vehicular vision system, said vehicular vision system comprising:
“a camera disposed at a front portion of a vehicle, wherein said camera has a forward field of view of at least . . . degrees so as to capture image data representative of a view of cross traffic when the vehicle is at an intersection (Figs. 1-2, and paragraphs [0019]-[0021], [0023], and [0025], disclosing a camera (element 11) having a wide view angle, equipped to a vehicle, capturing a single continuous image; paragraphs [0063] and [0065], disclosing the camera may be a frontview camera; Figs. 3-4, visually disclosing the single captured image is divided into right, left, and central image portions (Fig. 3, elements 211-213); see also Figs. 6(a)-6(c) and 11); 
a display screen disposed in a cabin of the vehicle and viewable by a driver of the vehicle (Figs. 1-2, and paragraphs [0023], [0025]-[0026], disclosing a display (element 200); Fig. 3, element 210, and paragraph [0030]; Fig. 4, and paragraph [0037]; see also Fig. 11); 
a processor disposed at the vehicle for processing image data captured by said camera (Figs. 1-2, paragraphs [0022] and [0025], disclosing an electronic control unit which processes the captured image data; Figs. 1-2, and paragraphs [0019]-[0021], [0023], and [0025], disclosing a camera (element 11) having a wide view angle, equipped to a vehicle, capturing a single continuous image; see also Figs. 3-4 and 6a-6c); 
wherein image data captured by said camera is representative of the view of said camera (Figs. 1-2, and paragraphs [0019]-[0021], [0023], and [0025], disclosing a camera (element 11) having a wide view angle, equipped to a vehicle, capturing a single continuous image; paragraphs [0063] and [0065], disclosing the camera may be a frontview camera; Figs. 3-4, visually disclosing the single captured image is divided into right, left, and central image portions (Fig. 3, elements 211-213); see also Figs. 6(a)-6(c) and 11); 
wherein image data captured by said camera is provided to said processor; wherein said processor processes the provided captured image data (Figs. 1-2, paragraphs [0022] and [0025], disclosing an electronic control unit which processes the captured image data; Figs. 1-2, and paragraphs [0019]-[0021], [0023], and [0025], disclosing a camera (element 11) having a wide view angle, equipped to a vehicle, capturing a single continuous image; see also Figs. 3-4 and 6a-6c); 
wherein said processor processes the provided captured image data via a first image manipulation of a first portion of the provided captured image data that corresponds to a first region of the view of said camera to generate first region manipulated image data (Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4); 
wherein said processor processes the provided captured image data via a second image manipulation of a second portion of the provided captured image data that corresponds to a second region of the view of said camera to generate second region manipulated image data, the second region being different from the first region (Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4); 
wherein said processor processes the provided captured image data via a third image manipulation of a third portion of the provided captured image data that corresponds to a third region of the view of said camera to generate third region manipulated image data, the third region being different from the first region and being different from the second region (Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which ; 
wherein the first region comprises a central region of the view of said camera, the second region comprises a left region of the view of said camera, and the third region comprises a right region of the view of said camera (Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4); 
wherein said processor generates manipulated image data that comprises the first region manipulated image data, the second region manipulated image data and the third region manipulated image data (Figs. 3-4, paragraph [0050], disclosing the screen generation unit (Fig. 2, element 21) of the electronic control unit (Fig. 2, element 20) generates manipulated image data that includes the central and outer image regions; Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026]; Figs. 6a-6c, and paragraphs [0039]-[0050]; see paragraph [0060]; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions); 
wherein, responsive to the generated manipulated image data, said display screen displays images based at least in part on the generated manipulated image data, and wherein the displayed images include (i) a first image at a first display region of said display screen, the first image at least partially derived from the first region manipulated image data, (ii) a second image at a second display region of said display screen, the second image at least partially derived from the second region manipulated image data and (iii) a third image at a third display region of said display screen, the third image at least partially derived from the third region manipulated image data (Figs. 3-4, paragraph [0050], disclosing the screen generation unit (Fig. 2, element 21) of the electronic control unit (Fig. 2, element 20) generates manipulated image data that includes the central and outer image regions, thereby generating the display screen (Figs. 3-4, elements 210) the final image; Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026]; Figs. 6a-6c, and paragraphs [0039]-[0050]; see paragraph [0060]; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions); 
wherein the displayed images are discontinuous at a first seam between the first display region and the second display region such that an object present in both the first and second regions of the view of said camera is displayed as . . . at the first seam (Figs. 3-4, and paragraphs [0026]-[0027] and [0050], disclosing dividing lines (Fig. 3, element 250) within the final displayed image (Figs. 3-4 and 11, element 210), provided with predetermined gaps between the central and outer image regions; Figs. 1-2, paragraphs [0022]-[0023] and [0025]; Figs. 6a-6c, and paragraphs [0039]-[0050]; see paragraphs [0060] and [0067]); 
wherein the displayed images are discontinuous at a second seam between the first display region and the third display region such that an object present in both the first and third regions of the view of said camera is displayed as . . . at the second seam (Figs. 3-4, and paragraphs [0026]-[0027] and [0050], disclosing dividing lines (Fig. 3, element 250) within the final displayed image (Figs. 3-4 and 11, element 210), provided with predetermined gaps between the central and outer image regions; Figs. 1-2, paragraphs [0022]-[0023] and [0025]; Figs. 6a-6c, and paragraphs [0039]-[0050]; see paragraphs [0060] and [0067]); and
wherein the second image manipulation comprises manipulating the second portion of the provided captured image data to move a virtual viewpoint of the camera along a path of travel of the vehicle (Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’) (the mirror-symmetric reshaping to the outer image portions recognized as the claimed moving an apparent viewpoint); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4; see also paragraphs [0063] and [0065], disclosing using a rear and a front view camera; see also paragraph [0072], further disclosing viewing point change).”
However, although Watanabe discloses discontinuous seams and suggests that the objects in the displayed manipulated image are discontinuous at the seams, Ootsuka does expressly disclose the following:
“. . . ;
wherein the displayed images are discontinuous at a first seam between the first display region and the second display region such that an object present in both the first and second regions of the view of said camera is displayed as discontinuous at the first seam; wherein the displayed images are discontinuous at a second seam between the first display region and the third display region such that an object present in both the first and third regions of the view of said camera is displayed as discontinuous at the second seam (Figs. 13-14, and page 3, first paragraph, visually disclosing examples of an object (such as a parked vehicle) present in the left and central regions is displayed as discontinuous at the left seam (element 22), and an object (such as portions of the road and/or buildings) present in the right and central regions is displayed as discontinuous at the right seam (element 21); see also page 16, first two full paragraphs, and page 18, fourth and fifth full paragraphs).”
Watanabe and Ootsuka (hereby Watanabe-Ootsuka), to modify the vehicular vision system of Watanabe to use objects in the displayed manipulated image are discontinuous at the seams as in Ootsuka. The motivation for doing so would have been to create the advantage of providing particularized visibility for the driver (see Ootsuka, Figs. 13-14, and page 3, first paragraph, page 16, first two full paragraphs, and page 18, fourth and fifth full paragraphs).
However, although Watanabe-Ootsuka discloses a camera having a wide field angle of 160 degrees or more (see Watanabe, paragraph [0021]), Lu does expressly disclose a 180 degree field of view (Lu, Fig. 1, element 22, and paragraphs [0080] and [0086]-[0088]).
Accordingly, at the time the invention was made, it would have been obvious to one of ordinary skill in the art, having the teachings of Watanabe-Ootsuka and Lu (hereby Watanabe-Ootsuka-Lu), to modify the vehicular vision system of Watanabe-Ootsuka to use a 180 degree field of view as in Lu. The motivation for doing so would have been to create the advantage of providing a wider cross-traffic view for safer operation of a vehicle (see Lu, paragraphs [0080], [0082], and [0086]-[0088]).
Regarding Claim 16, Watanabe-Ootsuka-Lu discloses each and every feature of Claim 1, as outlined above, and further discloses the remaining features of:
“. . . ;
wherein the third image manipulation comprises manipulating the third portion of the provided captured image data to move the virtual viewpoint of the camera along the path of travel of the vehicle; wherein the second image manipulation is different from the first image manipulation (Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’) (the mirror-symmetric reshaping to the outer image portions recognized as the claimed moving an apparent viewpoint); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an ; 
wherein the second and third image manipulations provide respective different viewpoints as compared to a viewpoint provided via the first image manipulation (Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’) (the mirror-symmetric reshaping to the outer image portions recognized as the claimed moving an apparent viewpoint); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4; see also paragraphs [0063] and [0065], disclosing using a rear and a front view camera; see also paragraph [0072], further disclosing viewing point change); . . .”
The motivations that were utilized in Claim 1 apply equally as well to Claim 16.
Regarding Claim 24, Watanabe-Ootsuka-Lu discloses each and every feature of Claims 1 and 16, as outlined above, and further discloses the remaining features of:
“. . . ;
wherein the second and third image manipulations provide respective different viewpoints as compared to a viewpoint provided via the first image manipulation; wherein the different viewpoints of said camera provided by the second and third image manipulations comprises the virtual viewpoint that is moved along the path of travel of the vehicle relative to the viewpoint provided via the first image manipulation (Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer ;
. . . ;
wherein the generated manipulated image data is provided by said processor to said display screen (Watanabe, Figs. 3-4, paragraph [0050], disclosing the screen generation unit (Fig. 2, element 21) of the electronic control unit (Fig. 2, element 20) generates manipulated image data that includes the central and outer image regions, thereby generating the display screen (Figs. 3-4, elements 210) the final image);
. . . ;
wherein the displayed images are discontinuous at a first vertical seam between the first display region and the second display region (Watanabe, Figs. 3-4, and paragraphs [0026]-[0027] and [0050], disclosing dividing lines (Fig. 3, element 250) within the final displayed image (Figs. 3-4 and 11, element 210), provided with predetermined gaps between the central and outer image regions; Figs. 1-2, paragraphs [0022]-[0023] and [0025]; Figs. 6a-6c, and paragraphs [0039]-[0050]; see paragraphs [0060] and [0067]) such that an object present in both the first and second regions of the view of said camera is displayed as discontinuous at the first vertical seam (Ootsuka, Figs. 13-14, and page 3, first paragraph, visually disclosing examples of an object (such as a parked vehicle) present in the left and central regions is displayed as discontinuous at the left seam (element 22), and an object (such as portions of the road and/or buildings) present in the right and central regions is displayed as discontinuous at the right seam (element 21); see also page 16, first two full paragraphs, and page 18, fourth and fifth full paragraphs); and 
wherein the displayed images are discontinuous at a second vertical seam between the first display region and the third display region (Watanabe, Figs. 3-4, and paragraphs [0026]-[0027]  such that an object present in both the first and third regions of the view of said camera is displayed as discontinuous at the second vertical seam (Ootsuka, Figs. 13-14, and page 3, first paragraph, visually disclosing examples of an object (such as a parked vehicle) present in the left and central regions is displayed as discontinuous at the left seam (element 22), and an object (such as portions of the road and/or buildings) present in the right and central regions is displayed as discontinuous at the right seam (element 21); see also page 16, first two full paragraphs, and page 18, fourth and fifth full paragraphs).”
The motivations that were utilized in Claim 1 apply equally as well to Claim 24.
Regarding Claims 2 and 17, Watanabe-Ootsuka-Lu discloses:
“wherein the second and third image manipulations comprise reshaping (Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4).”
Regarding Claims 4 and 25, Watanabe-Ootsuka-Lu discloses:
“wherein the second image manipulation is different from the first image manipulation, and wherein the third image manipulation is different from the first image manipulation (Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs .”
Regarding Claims 5 and 26, Watanabe-Ootsuka-Lu discloses:
“wherein the third image manipulation is of a same type as the second image manipulation” and “wherein the third image manipulation moves the virtual viewpoint the same as the second image manipulation” (Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’) (the mirror-symmetric reshaping to the outer image portions recognized as the claimed moving an apparent viewpoint); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4; see also paragraphs [0063] and [0065], disclosing using a rear and a front view camera; see also paragraph [0072], further disclosing viewing point change).”
Regarding Claim 6, Watanabe-Ootsuka-Lu discloses:
“wherein the third display region has a shape that is mirror-symmetric to a shape of the second display region (Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, .”
Regarding Claims 7 and 18, Watanabe-Ootsuka-Lu discloses:
“wherein the first seam comprises a first vertical seam between the first display region and the second display region, and wherein the second seam comprises a second vertical seam between the first display region and the third display region (Watanabe, Figs. 3-4, and paragraphs [0026]-[0027] and [0050], disclosing vertical dividing lines (Fig. 3, element 250) within the final displayed image (Figs. 3-4 and 11, element 210), provided with predetermined gaps between the central and outer image regions; Figs. 1-2, paragraphs [0022]-[0023] and [0025]; Figs. 6a-6c, and paragraphs [0039]-[0050]; see paragraphs [0060] and [0067]).”
Regarding Claim 8, Watanabe-Ootsuka-Lu discloses:
“wherein said processor graphically enhances the first vertical seam between the first display region and the second display region and graphically enhances the second vertical seam between the first display region and the third display region (Watanabe, Figs. 3-4, and paragraphs [0026]-[0027] and [0050], disclosing vertical dividing lines (Fig. 3, element 250) within the final displayed image (Figs. 3-4 and 11, element 210), provided with predetermined gaps between the central and outer image regions; paragraph [0060], disclosing brightness correction processing on the outer image regions to be displayed with enhanced brightness, thereby resulting in graphically enhanced seams; Figs. 1-2, paragraphs [0022]-[0023] and [0025]; Figs. 6a-6c, and paragraphs [0039]-[0050]; see paragraph and [0067]).”
Regarding Claims 9, 19, and 27, Watanabe-Ootsuka-Lu discloses:
“wherein said processor graphically enhances the first and second seams (Watanabe, Figs. 3-4, and paragraphs [0026]-[0027] and [0050], disclosing vertical dividing lines (Fig. 3, element 250) within the final displayed image (Figs. 3-4 and 11, element 210), provided with predetermined gaps between the central and outer image regions; paragraph [0060], disclosing brightness correction .”
Regarding Claims 10 and 28, Watanabe-Ootsuka-Lu discloses:
“wherein the provided captured image data is representative of at least a frame of video captured by said camera (Watanabe, Figs. 1-2, and paragraphs [0019]-[0021], [0023], and [0025], disclosing a camera (element 11) having a wide view angle, equipped to a vehicle, capturing a single continuous image; paragraphs [0063] and [0065], disclosing the camera may be a frontview camera; Figs. 3-4, visually disclosing the single captured image is divided into right, left, and central image portions (Fig. 3, elements 211-213); see also Figs. 6(a)-6(c) and 11).”
Regarding Claims 11, 20, and 29, Watanabe-Ootsuka-Lu discloses:
“wherein said camera includes a wide-angle lens (Watanabe, Figs. 1-2, and paragraphs [0019]-[0021], [0023], and [0025], disclosing a camera (element 11) having a wide-angle lens, equipped to a vehicle, capturing a single continuous image; paragraphs [0063] and [0065], disclosing the camera may be a frontview camera; Figs. 3-4; see also Figs. 6(a)-6(c) and 11).”
Regarding Claims 12, 21, and 30, Watanabe-Ootsuka-Lu discloses:
“wherein the manipulated image data generated by said processor is based on image data received from only said camera (Watanabe, Figs. 1-2, and paragraphs [0019]-[0021], [0023], and [0025], disclosing a camera (element 11) having a wide view angle, equipped to a vehicle, capturing a single continuous image; Figs. 3-4, paragraph [0050], disclosing the screen generation unit (Fig. 2, element 21) of the electronic control unit (Fig. 2, element 20) generates manipulated image data that includes the central and outer image regions, thereby generating the display screen (Figs. 3-4, elements 210) the final image; see also Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026]; see also Figs. 6a-6c, and paragraphs [0039]-[0050]; see also paragraph [0060]; see also Fig. 11, element 211, and paragraph [0067]).”
Regarding Claim 13, Watanabe-Ootsuka-Lu discloses:
“wherein the second and third image manipulations provide a different viewpoint as compared to a viewpoint provided via the first image manipulation (Watanabe, Figs. 1-2, .”
Regarding Claims 14 and 22, Watanabe-Ootsuka-Lu discloses:
“wherein the different viewpoint provided by the second and third image manipulations comprises the virtual viewpoint that is moved along a path of travel of the vehicle relative to the viewpoint provided via the first image manipulation (Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’) (the mirror-symmetric reshaping to the outer image portions recognized as the claimed moving an apparent viewpoint); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4; see also paragraphs [0063] and [0065], disclosing using a rear and a front view camera; see also paragraph [0072], further disclosing viewing point change).”
Regarding Claims 15 and 23, Watanabe-Ootsuka-Lu discloses:
“wherein the generated manipulated image data is provided by said processor to said display screen (Watanabe, Figs. 3-4, paragraph [0050], disclosing the screen generation unit (Fig. 2, element 21) of the electronic control unit (Fig. 2, element 20) generates manipulated image data that includes the central and outer image regions, thereby generating the display screen (Figs. 3-4, elements 210) the final image).”
Claim Rejections - 35 USC § 103
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe-Ootsuka-Lu, and in further view of Watanabe et al., US Patent Application Publication No.: 2006/0192660 A1, hereby Watanabe2.
Regarding Claim 3, Watanabe-Ootsuka-Lu discloses:
“wherein said vehicular vision system, . . . , performs the second image manipulation to move the virtual viewpoint along the path of travel of the vehicle . . . (Watanabe, Figs. 1-2, paragraphs [0022]-[0023] and [0025]-[0026], disclosing an electronic control unit which processes the captured image data; Figs. 6a-6c, and paragraphs [0039]-[0050], disclosing distortion correction processing (i.e., dewarping) applied to the entire single continuous image (Figs. 6a-6b, IM0, which includes central image portion IM1 and outer image portions IM2-IM3), and performs mirror-symmetric reshaping (image transformation) to the outer image portions (Fig. 6b, IM2-IM3; Fig. 6c, IM2’-IM3’) (the mirror-symmetric reshaping to the outer image portions recognized as the claimed moving an apparent viewpoint); see paragraph [0060], disclosing additional manipulations applied to the outer image regions; Fig. 11, element 211, and paragraph [0067], visually disclosing an image manipulation of the central image portion that is different from the outer image portions; see also Figs. 3-4; see also paragraphs [0063] and [0065], disclosing using a rear and a front view camera; see also paragraph [0072], further disclosing viewing point change).”
However, although Watanabe-Ootsuka-Lu does not expressly disclose the claimed response to detection of cross traffic at the intersection, Watanabe2 does expressly disclose the following:
“wherein said vehicular vision system, responsive to detection of cross traffic at the intersection, performs the second image manipulation to move the virtual viewpoint along the path of travel of the vehicle when the vehicle is at the intersection (Figs. 22-23, and paragraph .”
Accordingly, at the time the invention was made, it would have been obvious to one of ordinary skill in the art, having the teachings of Watanabe-Ootsuka-Lu and Watanabe2, to modify the vehicular vision system of Watanabe-Ootsuka-Lu to use the claimed response to detection of cross traffic at the intersection as in Watanabe2. The motivation for doing so would have been to create the advantage of quickly and efficiently alerting the driver of obstacles at an intersection (see Watanabe2, Figs. 22-23, and paragraph [0080]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that references cited disclose vehicular vision systems, including manipulated image processing where objects do not line up at the seams. For example, the following references show similar features in the claims, although not relied upon: Imoto (US 2004/0046889 A1), Figs. 4-7; Nagata (US 2008/0246843 A1), Figs. 4 and 6-12.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M WALSH/Examiner, Art Unit 2482